Title: To Thomas Jefferson from Brissot de Warville, 11 February 1788
From: Brissot de Warville, Jacques Pierre
To: Jefferson, Thomas



Monsieur
Paris ce Lundi 11 fevrier 1788.

Nous ne pouvons qu’applaudir aux Motifs qui Vous empêchent de Vous rendre à Notre invitation, et nos regrets diminuent un peu en pensant que Votre opinion est la même que La Nôtre, et que Vous La Seconderés par les moiens qui ne compromettront point Votre caractère public et ce que Vous devés au corps respectable dont vous êtes L’organe.
Je suis avec respect Monsieur Votre très humble et très Obeissant Serviteur,

Brissot de Warville

